Citation Nr: 0511849	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.  He was awarded the both the Combat Infantry Badge and 
the Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran served in Vietnam and his military 
occupational specialty was 11 Bravo, light weapons 
infantryman.

2.  The veteran was awarded the Combat Infantry Badge and 
the Army Commendation Medal.  

3.  Credible evidence demonstrates a diagnosis of chronic 
post-traumatic stress disorder that is related to his 
military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
post-traumatic stress disorder (PTSD) was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  

Notice

A VA letter issued in June 2003 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, as VCAA notice was issued prior to the initial 
adjudication of the claim, there is compliance with Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  

Duty to assist

The appellant's claims file contains service medical records, 
medical treatment records from the VA and Northland Clinic, 
and his lay statements.  The appellant has been accorded 
ample opportunity to present evidence and argument in support 
of this appeal and has not identified any additional 
pertinent evidence to be associated with the record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  The Board finds that 
reasonable efforts have been made to assist the appellant in 
obtaining evidence necessary to substantiate the claim 
addressed in this decision.  Hence, VA's duty to assist the 
appellant in the development of his claim has been satisfied.  

I.  Service connection - 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardship's 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Several decisions of the Court have affected the 
adjudication of claims for service connection for PTSD.  In 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required 
to support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); 
and Caluza v. Brown, 7 Vet. App. 498 (1994).

Factual background

The veteran asserts that service connection is warranted for 
PTSD.  The evidence of record establishes that the veteran 
served in Vietnam and that he was awarded the Combat 
Infantry Badge and the Army Commendation Medal. 

The original intake and master psychiatric treatment plan 
completed at the Northland Clinic, by L.G., MSW, and co-
signed by a psychiatrist, noted that the veteran was seen in 
January 2003 with complaints of recurrence of dreams of 
Vietnam, increased anxiety, and sleep disturbance.  He 
indicated his prior methods of handling these symptoms no 
longer worked as well.  He noted that his worst episode had 
occurred when he recontacted a friend from Vietnam, and they 
went to the Vietnam Memorial in Washington.  He indicated 
that the friend had had a severe regression, and that he had 
had problems also.  He stated that he never talked to anyone 
about that feeling, unless they had been in Vietnam, because 
they could not understand.  

On mental status examination, the appellant's affect was 
anxious, fearful, and sad at times.  The clinical assessment 
was that the appellant suffers from post-traumatic syndrome 
that has been chronic since the Vietnam War.  The assessment 
also noted that he was experiencing regression with some 
increased anxiety and episodic depressive features both of 
which his previous adaptive measures had held in check.  The 
MSW examiner noted that some of the regression was 
precipitated by the possible war in Iraq.  The clinical 
impressions were depressive reaction and post-traumatic 
stress disorder, chronic.  His prognosis was excellent.  The 
reviewing psychiatrist recommended considering a supportive 
approach with medication if symptoms became more acute.  

On VA examination for post-traumatic stress disorder 
conducted in July 2003, the veteran's claims folder was not 
available.  The appellant reported he had received no 
psychiatric inpatient treatment.  He indicated he had sought 
treatment from a social worker in January and February 2003 
for about two or three contacts.  The veteran noted that the 
social worker had diagnosed him with PTSD.  He was not on 
psychotropic medications for his symptoms.  He reported his 
military history, including that his military occupational 
specialty was 11 Bravo (light weapons infantryman).  He 
reported receiving the Army Commendation Medal and the 
Combat Infantry Badge.  

The veteran described his most traumatic experience in 
Vietnam as a friendly fire incident.  He stated that his 
troop was down hill and that fellow American soldiers were 
on the top of the hill.  He indicated that the soldiers on 
top of the hill decided to "recon" the area, that they 
started fighting randomly, and that the appellant's troops 
were trapped down in the area and were getting hurt.  He 
stated he does not know how he did it, but he managed to get 
up the hill and relay the message that they were down the 
hill and to stop shooting.  He reported that his radio did 
not work at that time.  He described feelings of horror and 
numbness.  He stated he thought of what happened to them and 
that it happened while they were on outpost operations.  He 
indicated that he still re-experienced occasional nightmares 
regarding that event.    

The veteran also reported that seeing excessive media 
reports on the war in Iraq had stirred a lot of memories for 
him and as a result he went to see the social worker.  He 
reported having nightmares about himself in a firefight or 
outpost operations in Vietnam.  The veteran reported that he 
had difficulty-trusting people, and that he was 
hypervigilant.  

On the mental status examination, the VA examiner reported 
that he wore a hat representing his combat experiences.  He 
was spontaneous with information.  The examiner judged the 
veteran to be very reliable.  His thought content was 
manifested by occasional intrusive thoughts regarding his 
Vietnam experiences and occasional nightmares.  There was no 
evidence of a thought disorder or psychosis on examination.  
His insight was fair.  The examiner provided no Axis I or II 
diagnosis.  The Axis IV diagnosis was that psychosocial 
stressors were mild.  The global assessment of functioning 
was 75.  The examiner concluded that the veteran had 
exposure to traumatic experiences, but did not meet the full 
criteria for post-traumatic stress disorder.  His social and 
occupational functioning appeared to be good.  

A letter from L. G., MSW, from Northland Clinic, dated in 
December 2003, indicates that a review of appellant's 
medical records still attained the same diagnosis of both 
dysthymic disorder 300.4 and post-traumatic stress disorder 
309.81.  The appellant had a GAF score of 58.  The physician 
enclosed a copy of the original intake evaluation.  

II.  Analysis

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

Specifically, the Board considers highly probative the 
appellant's statements on the July 2003 VA PTSD examination, 
his description of the traumatic incident in Vietnam where 
he saved his troops, and the VA examiner's notation that she 
deemed him very reliable.  Consistent therewith, the veteran 
reported recurrence of dreams about his Vietnam experience, 
along with increased anxiety and sleep disturbance, on 
evaluation at the Northland Clinic in January 2003.  

In this case, the record clearly shows that the veteran 
engaged in combat activity with the enemy.  His military 
occupational specialty was that of infantryman, and he was 
awarded the Combat Infantry Badge and the Army Commendation 
Medal.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  The Board 
finds that the veteran's stressor descriptions are consistent 
with his military combat activity.

The fact that treatment records from the Northland Clinic 
are limited to an initial evaluation and master treatment 
plan dated in January 2003 and a summary letter dated in 
December 2003 is not fatal to the appellant's claim for 
service connection for post-traumatic stress disorder.  
There is no VA letter specifically requesting actual 
treatment records, thus, the validity of the treating 
diagnosis of PTSD from Northland Clinic is accepted.  The 
initial diagnosis of PTSD was given in January 2003 based on 
the veteran's reported social and medical history.  The 
Board stresses here that in July 2003, the VA examiner 
deemed the appellant to be very reliable and the report was 
based on the veteran's similarly reported social and medical 
history.  However, there was no diagnosis of PTSD, but 
identifiable traumatic experiences and an Axis IV diagnosis 
of mild psychosocial stressors.  

At this juncture, the Board emphasizes that the January 2003 
private examination reported that the veteran had chronic 
PTSD since the Vietnam war and that at the time of the 
original private examination those previous adaptive 
measures had been able to hold the increased anxiety and 
episodic depressive features in check.  The evidence of 
record appears to indicate that the veteran sought some 
level of ongoing treatment but was not medicated.  The 
intake record does indicate that his prognosis was 
excellent, so improvement would be expected.  Thus, the 
Board finds that improvement in the veteran's condition, if 
in fact that is what the July 2003 records demonstrate, 
would not negate the December 2003 diagnosis of chronic 
post-traumatic stress disorder.  Based on the foregoing, the 
Board has determined that the Northland Clinic treatment 
records are credible and more probative on the issue of 
service connection for post-traumatic stress disorder.  

Having considered the aggregate evidence and the doctrine of 
reasonable doubt, the Board resolves all reasonable doubt in 
favor of the appellant to find that post-traumatic stress 
disorder was incurred in active military service.  38 
U.S.C.A. §§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




ORDER

Service connection for post-traumatic stress disorder is 
granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


